Citation Nr: 1113783	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  10-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for dizziness, also referred to as hypoglycemia and labyrinthitis, to include as secondary to in-service ionizing radiation exposure.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1955 to February 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2008 and March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board notes that the issue of entitlement to service connection for dizziness (claimed by the Veteran as "dizzy spells/hypoglycemia") was adjudicated by the RO as two separate claims, one as entitlement to service connection for labyrinthitis (the disorder diagnosed during service based on the Veteran's reports of experiencing dizziness) and one for service connection for the specifically claimed hypoglycemia.  However, a review of the record reflects the Veteran's reports that his in-service dizziness was a manifestation of his currently diagnosed hypoglycemia, and he does not currently report having labyrinthitis.  Accordingly, in order to more accurately reflect the Veteran's contentions, the Board has merged these two service connection issues on appeal, and the issue is addressed below as service connection for dizziness.


FINDINGS OF FACT

1.  In a statement received in January 2011, the Veteran withdrew his appeal seeking service connection for GERD.

2.  The Veteran's service treatment records reflect his reports of experiencing dizziness, and both he and his physician report that the Veteran sought treatment for this symptom soon after service.

3.  A private medical opinion relates the Veteran's currently-diagnosed hypoglycemia (manifested by dizziness) to service.

4.  The Veteran reports and his service personnel records reflect that he had extensive exposure to aircraft noise during service, and the Veteran and his spouse credibly report the onset of his hearing loss soon after service.

5.  A private medical opinion links the Veteran's current bilateral hearing loss to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran of the claim of entitlement to service connection for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for service connection for hypoglycemia have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  3.303, 3.385 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection Claim

In a statement received in January 2011, the Veteran indicated in writing that he wished to withdraw his appeal of his claim seeking service connection for GERD.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204.  

Because the Veteran has withdrawn this claim, there is no remaining allegation of error of fact or law with respect to the claim.  Therefore, dismissal of the Veteran's appeal for service connection for GERD is the appropriate action.  See 38 U.S.C.A. §  7105(d).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Board is granting service connection for both hypoglycemia and bilateral hearing loss; thus, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Dizziness

The Veteran contends that he first experienced the symptoms of his currently-diagnosed hypoglycemia during service, as reflected by his in-service reports of experiencing dizziness.  The Veteran reports that his hypoglycemia was diagnosed soon after his discharge from service and that his private treating physician who initially diagnosed this disorder has linked it to service.

The Veteran's service treatment records reflect that in November 1958, the Veteran reported experiencing a severe headache and dizziness, and he was assessed with labyrinthitis, not elsewhere classified, type and cause undetermined.  

Although no post-service treatment records prior to 1989 have been located and associated with the Veteran's claims file, a 1993 private treatment record reflects the Veteran's report of having been diagnosed with hypoglycemia approximately 20 years prior to the time of treatment.

Moreover, the Veteran's current long-time treating physician authored letters in February and December 2009 chronicling the history of the Veteran's hypoglycemia.  The letters state that soon after the Veteran's discharge from service (in the early 1960's), the Veteran reported that he had been experiencing dizziness, nausea, and weakness that had begun during service and continued thereafter.  Based on the Veteran's reported in-service symptoms, as well as his reports that he had been exposed to radiation during service, the Veteran's physician ordered diagnostic testing to be conducted at Methodist Hospital in Dyersburg, Tennessee.  As the physician determined that the test results were inconclusive and a diagnosis of pancreatic cancer (a radiogenic disease for VA purposes) had not been ruled out, the physician ordered further diagnostic testing to be conducted at Baptist Hospital in Memphis, Tennessee.  Based on these test results, a diagnosis of pancreatic cancer was definitively ruled out, and the Veteran was diagnosed with hypoglycemia.  The physician's statements further reflect his opinion that it is more likely than not (better than a 50/50 probability) that the Veteran's current hypoglycemia was caused by his in-service exposure to ionizing radiation.  (In this regard, the record establishes the Veteran participated in 4 atmospheric nuclear tests in 1956 and 1957.)  

The Veteran and his spouse testified at a Board hearing in January 2011, during which the Veteran stated that he initially experienced the symptoms of his current hypoglycemia during service but that after initially seeking treatment for these symptoms, which were diagnosed as manifestations of labyrinthitis, he did not continue to seek treatment each time he experienced symptoms thereafter.  The Veteran further testified that after service, he again sought treatment for these symptoms, and based on his history of exposure to ionizing radiation in service, the Veteran's treating physician suspected that he might have pancreatic cancer.  However, after conducting a series of diagnostic tests, it was determined that the Veteran's symptoms were attributable to hypoglycemia, not pancreatic cancer.  The Veteran further testified that he has treated his hypoglycemia by regulating his diet and exercise, and his wife testified that after the Veteran's initial hypoglycemia diagnosis, she would measure the portions of his food, although she later relinquished that task to the Veteran.

Based on the evidence of record, the Board finds that service connection is warranted for the Veteran's hypoglycemia.  The Veteran is competent to report the onset and continuity of the symptoms of his currently-diagnosed hypoglycemia, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), and the Board finds the Veteran's reports to be credible, as they have remained consistent over time and are corroborated by the evidence of record.  Specifically, the Veteran's service treatment records reflect his report of experiencing dizziness during service, and his private treating physician corroborates the Veteran's report of seeking treatment for dizziness, weakness, and fatigue soon after service, at which time the Veteran was diagnosed with hypoglycemia.  Moreover, a medical history provided by the Veteran in a 1993 private treatment record reflects his report of a long-standing history of hypoglycemia.

Furthermore, in addition to the Veteran's credible reports of the onset of his hypoglycemia during service and chronicity of symptoms since service, the only medical opinion of record addressing the etiology of the Veteran's hypoglycemia relates the disorder to service.  Although the medical opinion links the Veteran's condition to radiation exposure, whether that is actually the cause does not affect the outcome of this appeal since the Board accepts the symptoms of this chronic condition were first manifested during service.  

In sum, given the Veteran's in-service complaints of dizziness, diagnosis of hypoglycemia soon after service, and medical opinion relating the Veteran's hypoglycemia to service, the Board finds that a basis for granting service connection for hypoglycemia has been presented.  Accordingly, the Veteran's appeal of this issue is granted.

Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is related to his extensive in-service exposure to jet engine noise, as he served as both an aircraft mechanic and crew member during service.

At the outset, the Board notes that a hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's service treatment records include both entrance and separation medical history examination reports, including whispered voice testing conducted at entrance and separation and audiometric testing conducted upon separation only.  The Veteran's service treatment records do not reflect any reports of hearing loss, although the Board notes that the Veteran's in-service diagnosis of labyrinthitis is defined as an inner ear disorder.  See Dorland's Medical Dictionary, 1009 (31st ed. 2007).  Furthermore, the Veteran's service personnel records reflect that he served as an aircraft mechanic and crewman during his four years of service.  

The Veteran's post-service treatment of record includes post-operative instructions regarding the Veteran's January 1989 ear surgery.  Additionally, a 1993 private treatment record reflects the Veteran's report of experiencing left ear pain, as well as his report that he had undergone bilateral stapedectomies, with his left ear surgery conducted 20 years prior to the time of treatment and the right ear surgery conducted in 1988.   See Dorland's Medical Dictionary, 1790 (31st ed. 2007) (defining stapedectomy as the removal of stapes, and stapes as the innermost of the auditory ossicles).

The Veteran was afforded a VA audiological examination in November 2008, during which he reported a history of four years of in-service jet engine noise exposure while working as a crew chief on a flight line.  The Veteran further reported that during his post-service career in a factory setting, he worked primarily in an office and not on the factory floor and that when he was on the factory floor, he would wear hearing protection as required by his employer.  The Veteran also reported that he had undergone bilateral stapedectomies.

After conducting audiometric and other relevant diagnostic testing, the examiner diagnosed the Veteran with bilateral mixed hearing loss.  The Veteran's audiometric testing revealed hearing loss for VA purposes, but air-bone gaps indicated that the Veteran's hearing loss was of a mixed type and not entirely sensorineural.  However, after reviewing the record, the examiner concluded that while it was at least as likely as not that the Veteran's tinnitus (a now service-connected condition), was indeed related to service (and characterizing the Veteran's tinnitus as a symptom of his bilateral hearing loss), the Veteran's bilateral hearing loss was less likely than not related to service.  In support of the opinion failing to relate the Veteran's hearing loss to service, the examiner cited the Veteran's separation audiometric test results, which failed to reveal hearing loss for VA purposes.   However, the examiner acknowledged that as audiometric test results from the Veteran's entrance to service were unavailable, a determination as to whether there had been a threshold shift in any of the tested frequencies could not be made.  The examiner further acknowledged that the Veteran's service treatment records noted a diagnosis of labyrinthitis (an inner ear disorder), but stated that no information regarding the Veteran's hearing was noted in conjunction with this diagnosis.

A February 2009 letter authored by the Veteran's private treating physician states that based on the Veteran's history of exposure to aircraft noise while working as an aircraft mechanic, there is better than a "50/50 probability" that the Veteran's hearing loss is related to his in-service exposure to aircraft noise.

The Veteran and his spouse testified at a Board hearing in January 2011, during which the Veteran reported excessive noise exposure when performing his in-service duties as a jet aircraft mechanic.  The Veteran further reported that while he was provided with hearing protection during service, he would frequently take off his hearing protection in order to communicate with others.  The Veteran further stated that he noticed his hearing loss soon after service, and his spouse testified that the Veteran's hearing loss was evident when she married the Veteran approximately five months after his discharge from service.  The Veteran also testified that while he worked in a factory setting after service, he had very little exposure to factory noise, as he primarily worked in an office and not on the factory floor.  Moreover, he stated that the jet engine noise that he was exposed to during service was infinitely louder and involved significantly higher frequencies than the noise produced in the factory setting.  

After reviewing the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  The Veteran's service personnel records reflect that he had extensive exposure to aircraft noise while in service, as he served as both an air crewman and mechanic, and the Veteran's private treating physician relates the Veteran's current hearing loss to that in-service noise exposure.  Moreover, the Veteran and his spouse both report the onset of his hearing loss soon after service, and the Board finds their reports to be credible.  Furthermore, while the Veteran has reported some post-service noise-exposure in his career in a factory setting, the Veteran has credibly testified that his most prolonged and intense form of noise exposure was during service, and as noted by the VA examiner, given the absence of audiometric testing conducted at entrance to service, there is no means of determining if there was a threshold shift in the Veteran's hearing acuity during service.

The Board acknowledges that the Veteran's current hearing loss has been diagnosed as a mixed type of hearing loss, meaning it involves both conductive and sensorineural components.  However, as the Veteran has documented in-service noise exposure, has credibly reported the onset of his hearing loss soon after service, and has submitted a private medical opinion linking the sensorineural component of his bilateral hearing loss to service, the Board is resolving all reasonable doubt in the Veteran's favor and finds that a basis for granting service connection for bilateral hearing loss has been presented.  The Veteran's appeal of this claim is therefore granted.


ORDER

The appeal of the claim for service connection for GERD is dismissed.

Service connection for hypoglycemia is granted.

Service connection for bilateral hearing loss is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i). The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; or service at certain gaseous diffusion plants before February 1, 1992 and certain service on Amchitka Island, Alaska, before January 1, 1974.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

The evidence of record confirms the Veteran's involvement in four atmospheric tests conducted in 1956 and 1957; thus, the Veteran is properly characterized as a "radiation-exposed veteran."  However, as hypoglycemia is not among the disabilities subject to presumptive service connection based on radiation-exposure under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), nor is it a potentially "radiogenic" disease under 38 C.F.R. § 3.311(b), the Veteran is not entitled to presumptive service connection for this disorder.  Nevertheless, service connection for this condition may be established by evidence linking the Veteran's current disorder to service, including his documented in-service exposure to ionizing radiation.












Department of Veterans Affairs


